Case 3:19-bk-33166-SHB           Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28         Desc
                                 Main Document    Page 1 of 12


                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                        NORTHERN DIVISION AT KNOXVILLE



In re:                                            )
                                                  )
KATHY LENORA IVEY                                 )                 Case No. 3:19-33166-SHB
                                                  )
                                                  )                 Chapter 7
                       Debtor.                )


                                   NOTICE OF AMENDMENT


         Comes now the Debtor, by and through counsel, and pursuant to E.D. Tenn. LR 1009-

1(b), does hereby give notice of the following amendment(s):

    1. Amending Schedule E/F to add Discover Bank & JP MCB as creditors.

Dated: December 18, 2019


                                                      s/Richard M. Mayer
                                                      s/John P. Newton, Jr.
                                                      Richard M. Mayer, #5534
                                                      John P. Newton, Jr., #010817
                                                      Attorneys at Law
Case 3:19-bk-33166-SHB       Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28             Desc
                             Main Document    Page 2 of 12


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing Notice of
Amendment has been served upon the following parties via U. S. Mail [postage prepaid], email,
and/or Electronic Case Filing:

Tiffany Diiorio
Office of the U.S. Trustee

W. Grey Steed
Chapter 7 Trustee

JPMCB
PO Box 15369
Wilmington, DE 19850

Discover
PO Box 15316
Wilmington, DE 19850
                                                  s/Richard M. Mayer
                                                  s/John P. Newton, Jr.
                                                  Richard M. Mayer, #5534
                                                  John P. Newton, Jr., #010817
                                                  Attorneys at Law



Dated: December 18, 2019
              Case 3:19-bk-33166-SHB                            Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                                      Desc
                                                                Main Document    Page 3 of 12
 Fill in this information to identify your case:

 Debtor 1                   Kathy Lenora Ivey
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number            3:19-bk-33166-SHB
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Bluegreen Corporation                                   Last 4 digits of account number         9621                                                      $22,950.00
              Nonpriority Creditor's Name
              Attn: Bankruptcy Dept.                                  When was the debt incurred?             2017
              4960 Conference Way N, Ste. 100
              Boca Raton, FL 33431
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Deficiency Balance on Time Share




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              36978                                                Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                          Desc
                                                               Main Document    Page 4 of 12
 Debtor 1 Kathy Lenora Ivey                                                                              Case number (if known)         3:19-bk-33166-SHB

 4.2      Bluegreen Corporation                                      Last 4 digits of account number       3213                                           $13,230.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept.                                     When was the debt incurred?           2017
          4960 Conference Way N, Ste. 100
          Boca Raton, FL 33431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance on Time Share


 4.3      Capital One Bank                                           Last 4 digits of account number       0322                                             $4,079.00
          Nonpriority Creditor's Name
          P.O. Box 30285                                             When was the debt incurred?           2019
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Capital One Bank                                           Last 4 digits of account number       1716                                             $6,447.00
          Nonpriority Creditor's Name
          P.O. Box 30285                                             When was the debt incurred?           2019
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                          Desc
                                                               Main Document    Page 5 of 12
 Debtor 1 Kathy Lenora Ivey                                                                              Case number (if known)         3:19-bk-33166-SHB

 4.5      Citi                                                       Last 4 digits of account number       3166                                           $10,357.00
          Nonpriority Creditor's Name
          P.O. Box 6004                                              When was the debt incurred?           2019
          Sioux Falls, SD 57117-6004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Clicks Funeral Home                                        Last 4 digits of account number                                                        $8,500.00
          Nonpriority Creditor's Name
          102 B Street                                               When was the debt incurred?
          Lenoir City, TN 37771
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.7      Credit Card                                                Last 4 digits of account number       1875                                           $16,593.00
          Nonpriority Creditor's Name
          P.O. Box 305183                                            When was the debt incurred?           2019
          Nashville, TN 37230-5183
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                          Desc
                                                               Main Document    Page 6 of 12
 Debtor 1 Kathy Lenora Ivey                                                                              Case number (if known)         3:19-bk-33166-SHB

 4.8      Discover Bank                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 15316                                             When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.9      Faye Campbell                                              Last 4 digits of account number                                                        $8,000.00
          Nonpriority Creditor's Name
          437 Old Rhea Springs Road                                  When was the debt incurred?           Unknown
          Spring City, TN 37381
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.1
 0        Fortiva Cardholder Services                                Last 4 digits of account number       9894                                             $4,525.00
          Nonpriority Creditor's Name
          P.O Box 105341                                             When was the debt incurred?           2019
          Atlanta, GA 30348-5341
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                          Desc
                                                               Main Document    Page 7 of 12
 Debtor 1 Kathy Lenora Ivey                                                                              Case number (if known)         3:19-bk-33166-SHB

 4.1
 1        JP MCB                                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 15369                                               When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.1
 2        Max Lend                                                   Last 4 digits of account number                                                        $5,350.00
          Nonpriority Creditor's Name
          P.O. Box 639                                               When was the debt incurred?           2019
          Parshall, ND 58770
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Signature Loan


 4.1
 3        PayPal Credit                                              Last 4 digits of account number                                                        $1,711.00
          Nonpriority Creditor's Name
          P.O. Box 71202                                             When was the debt incurred?           2018-2019
          Charlotte, NC 28272-1202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                          Desc
                                                               Main Document    Page 8 of 12
 Debtor 1 Kathy Lenora Ivey                                                                              Case number (if known)         3:19-bk-33166-SHB

 4.1
 4        Suntrust Bank                                              Last 4 digits of account number       0487                                           $26,266.00
          Nonpriority Creditor's Name
          P.O. Box 305183                                            When was the debt incurred?           2019
          Nashville, TN 37230-5183
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 5        Suntrust Bank                                              Last 4 digits of account number       3175                                             $8,099.00
          Nonpriority Creditor's Name
          P.O. Box 305183                                            When was the debt incurred?           2019
          Nashville, TN 37230-5183
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 6        Suntrust Bank                                              Last 4 digits of account number       1875                                           $16,593.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept. RVW 3034                            When was the debt incurred?
          P.O. Box 27767
          Richmond, VA 23261
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                          Desc
                                                               Main Document    Page 9 of 12
 Debtor 1 Kathy Lenora Ivey                                                                              Case number (if known)         3:19-bk-33166-SHB

 4.1
 7        TJX Rewards/SYNCB                                          Last 4 digits of account number       4422                                             $3,091.00
          Nonpriority Creditor's Name
          P.O. Box 530949                                            When was the debt incurred?           2018-2019
          Atlanta, GA 30353-0949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 8        Total Reward Visa/Comenity Bank                            Last 4 digits of account number                                                        $1,167.00
          Nonpriority Creditor's Name
          P.O. Box 659584                                            When was the debt incurred?           2018-2019
          San Antonio, TX 78265-9584
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 9        Trena Goodson                                              Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          1875 Corntassel Road                                       When was the debt incurred?           Unknown
          Madisonville, TN 37354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                                  Desc
                                                               Main Document    Page 10 of 12
 Debtor 1 Kathy Lenora Ivey                                                                              Case number (if known)          3:19-bk-33166-SHB

 4.2
 0         Wells Fargo Bank                                          Last 4 digits of account number       7313                                                     $1,881.00
           Nonpriority Creditor's Name
           P.O. Box 5132                                             When was the debt incurred?           2018-2019
           Sioux Falls, SD 57117-5132
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify   Credit Card

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Accelerated Assets Ntl. Assoc.                                Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 6005 4th Street                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55479
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 71083                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272-1083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 71083                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272-1083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chex Systems                                                  Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Consumer Relations                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 7805 Hudson Road, Ste. 100
 Saint Paul, MN 55125
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chex Systems                                                  Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Consumer Relations                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 7805 Hudson Road, Ste. 100
 Saint Paul, MN 55125
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.    Domestic support obligations                                                 6a.       $                           0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                         6b.       $                           0.00
                        6c.    Claims for death or personal injury while you were intoxicated               6c.       $                           0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                           0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 3:19-bk-33166-SHB                              Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28                                Desc
                                                               Main Document    Page 11 of 12
 Debtor 1 Kathy Lenora Ivey                                                                          Case number (if known)    3:19-bk-33166-SHB


                        6e.   Total Priority. Add lines 6a through 6d.                                 6e.      $                     0.00

                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $              183,839.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $              183,839.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
Case 3:19-bk-33166-SHB        Doc 21 Filed 12/18/19 Entered 12/18/19 14:11:28        Desc
                              Main Document    Page 12 of 12


               UNSWORN DECLARATION UNDER PENALTY OF PERJURY TO
                         AMENDED SCHEDULES E/F

               I, Kathy Lenora Ivey, declare under penalty of perjury that I have read the
above Amendment, and the matters stated therein are true and correct to the best of my
knowledge, information and belief.



DATED: 11/25/19                                 s/KATHY LENORA IVEY


DATED: 11/25/19                                 s/JOHN NEWTON, JR./s/RICHARD MAYER


                                CERTIFICATE OF SERVICE

             The undersigned hereby certifies that a true and exact copy of the foregoing
Amendment to Schedule E/F and Notice of Filing has been forwarded by first class, U.S.
Mail (USM), postage prepaid, or by Electronic Case Filing (ECF) to the following:

W. Grey Steed, Chapter 7 Trustee (ECF)
Tiffany Diiorio, Office of the U.S. Trustee (via email tiffany.diiorio@usdoj.gov)

JPMCB
PO Box 15369
Wilmington, DE 19850

Discover
PO Box 15316
Wilmington, DE 19850

                                                s/Richard M. Mayer, #5534
                                                s/John P. Newton, Jr., #010817
                                                Attorneys for Debtor


Dated: 12/18/19
